
	
		II
		111th CONGRESS
		1st Session
		S. 1301
		IN THE SENATE OF THE UNITED STATES
		
			June 18, 2009
			Mr. Menendez (for
			 himself, Mr. Hatch,
			 Mr. Kennedy, Mr. Durbin, Mr.
			 Lautenberg, Mr. Kerry,
			 Mr. Martinez, Mr. Johnson, Mr.
			 Crapo, Mr. Bayh,
			 Mr. Burris, Ms.
			 Klobuchar, Ms. Stabenow,
			 Mr. Vitter, Mr.
			 Merkley, Mrs. Gillibrand, and
			 Mr. Nelson of Florida) introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To direct the Attorney General to make an annual grant to
		  the A Child Is Missing Alert and Recovery Center to assist law enforcement
		  agencies in the rapid recovery of missing children, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 A Child Is Missing Alert and Recovery
			 Center Act.
		2.Directing the
			 Attorney General to make annual grants to A Child Is Missing Alert and Recovery
			 Center to assist law enforcement agencies in recovering missing
			 children
			(a)In
			 GeneralThe Attorney General,
			 acting through the Administrator of the Office of Juvenile Justice and
			 Delinquency Prevention, shall annually make a grant to the A Child Is Missing
			 Alert and Recovery Center.
			(b)Specified Use of
			 Funds for Recovery Activities, Regional Centers, Education, and Information
			 SharingA Child Is Missing
			 Alert and Recovery Center shall use the funds made available under this
			 Act—
				(1)to operate and expand the A Child Is
			 Missing Alert and Recovery Center to provide services to Federal, State, and
			 local law enforcement agencies to promote the quick recovery of a missing child
			 in response to a request from such agencies for assistance by utilizing rapid
			 alert telephone calls, text messaging, and satellite mapping technology;
				(2)to maintain and
			 expand technologies and techniques to ensure the highest level of performance
			 of such services;
				(3)to establish and maintain regional centers
			 to provide both centralized and on-site training and to distribute information
			 to Federal, State, and local law enforcement agency officials about how to best
			 utilize the services provided by the A Child Is Missing Alert and Recovery
			 Center;
				(4)to share
			 appropriate information with the National Center for Missing and Exploited
			 Children, the AMBER Alert Coordinator, the Silver Alert Coordinator, and
			 appropriate Federal, State, and local law enforcement agencies; and
				(5)to assist the National Center for Missing
			 and Exploited Children, the AMBER Alert Coordinator, the Silver Alert
			 Coordinator, and appropriate Federal, State, and local law enforcement agencies
			 with education programs.
				3.Definition of
			 missing childIn this Act, the
			 term missing child means an individual whose whereabouts are
			 unknown to a Federal, State, or local law enforcement agency.
		4.Authorization of
			 appropriationsFor grants
			 under section 2, there are authorized to be appropriated to the Attorney
			 General $5,000,000 for each fiscal year from fiscal year 2010 through fiscal
			 year 2015.
		
